DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03-11-22 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 05-05-22 is acknowledged.
Claims 7-12 are withdrawn.

     Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are directed to the newly amended part, and the claims are still under the disclosure of Momose in view of Kanakamedala et al. See detailed rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Applicant add a new limitation of “without connecting a chip” in this amendment to avoid the prior art, but it is a negative limitation; and 
Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momose (US10716208), in view of Kanakamedala et al. (US11114406).
Re Claim 1, Momose show and disclose
A package carrier, comprising: 
a build-up circuit structure (upper build-up circuit structures, fig. 4) and having an upper surface (fig. 4); 
a first insulation protective layer (130, fig. 4) disposed on the upper surface of the build-up circuit structure and having a plurality of first openings (130X, fig. 4); 
a plurality of connection pads (bonding pads 90, fig. 4) respectively disposed in the plurality of first openings of the first insulation protective layer and are structurally and electrically connected to the build-up circuit structure (fig. 4); a plurality of metal balls respectively disposed on the each of the plurality of connection pads (fig. 4), wherein the plurality of metal balls and the corresponding connection pads respectively define a plurality of bump structures (solder balls 141 with bonding pads 90, fig. 4), and a plurality of top surfaces of the bump structures are on a same plane (fig. 4); 
Momose disclosed claimed invention, except for the bump structure without contacting a chip, since Momose disclosed the plurality of top surfaces of the bump structures are on a same plane (fig. 4), for the negative limitation “without contacting a chip” could mean A) “before bonding to a chip: then the top surfaces of solder balls of Momose at least could be with same height or on a same plane; B) the solder balls of the wiring board of Momose could be used to bond with an interposer, a mounting board, or another circuit board; therefore, it would have been obvious to one having ordinary skill in the art to use solder ball  with same height or top surfaces in a same plane before mounting or mounted with any electronic elements beside an IC chip, in order to have variety design choice of the height of the top surface of the solder balls before mounting or mount to different electronic devices (also see 112 rejection above);
 Momose does not disclose
wherein each of the plurality of connection pads has an arc-shaped groove, and a plurality of metal balls respectively disposed in the arc-shaped groove of each of the plurality of connection pads.
Kanakamedala teaches a device wherein
each of the plurality of connection pads (144, fig. 6B) has an arc-shaped groove (fig. 6B), and a plurality of metal balls (145, fig. 6B) respectively disposed in the arc-shaped groove of each of the plurality of connection pads (fig. 6B).
Therefore, it would have been obvious to one having ordinary skill in the art to use pads with arc-shaped groove for bonding metal balls inside as taught by Kanakamedala in the electronic device of Momose, in order to make the metal balls bonding with the connection pads more secure and reliable for the electronic device.
Re Claim 2, Momose show and disclose
The package carrier according to claim 1, further comprising: a second insulation protective layer (120, fig. 4) disposed on a lower surface of the build-up circuit structure (of lower build-up circuit structure, fig. 4) relative to the upper surface and having a plurality of second openings (120x, fig. 4), wherein the plurality of second openings expose a portion of the build-up circuit structure (fig. 4).  
Re Claim 3, Momose show and disclose
The package carrier according to claim 1, wherein the build-up circuit structure comprises at least one dielectric layer (70 and 80, fig. 4), at least one circuit layer (60, fig. 4), and at least one conductive via (in 80x, fig. 4), the at least one dielectric layer covers the plurality of connection pads (fig. 4), the at least one circuit layer is disposed on the at least one dielectric Application No.: 16/996,911layer (fig. 4), and the at least one conductive via penetrates the at least one dielectric layer to electrically connect at least one of the plurality of connection pads and the at least one circuit layer (fig. 4). 
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momose in view of Kanakamedala et al., further in view of Kawasaki (US20190376161).
Re Claim 4, Momose and Kanakamedala disclose
The package carrier according to claim 1,
Momose and Kanakamedala do not disclose
wherein each of the plurality of metal balls comprises a copper core, a first metal layer, and a second metal layer, the first metal layer covers a surface of the copper core, and the second metal layer covers the first metal layer. 
Kawasaki teaches a device wherein
	each of the plurality of metal balls (11B, fig. 2) comprises a copper core (copper core 1, fig. 2), a first metal layer (nickel layer 2, fig. 2), and a second metal layer (solder layer 3, fig. 2), the first metal layer covers a surface of the copper core (fig. 2), and the second metal layer covers the first metal layer (fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art to use coating layers for the metal balls by Kawasaki in the electronic device of Momose, in order to make better protection of the metal ball and make reliable and easier bonding process for the electronic device.
Re Claim 5, Momose, Kanakamedala and Kawasaki disclose
The package carrier according to claim 4, wherein the second metal layer completely covers the first metal layer (fig. 2, Kawasaki), and the plurality of metal balls and the corresponding connection pads respectively define a plurality of flat bump structures (on top of 141, fig, 4, Momose). 
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momose in view of Kanakamedala et al., further in view of Kitajima et al. (US6333554).
Re Claim 4, Momose and Kanakamedala disclose
The package carrier according to claim 1,
Momose and Kanakamedala do not disclose
wherein each of the plurality of metal balls comprises a copper core, a first metal layer, and a second metal layer, the first metal layer covers a surface of the copper core, and the second metal layer covers the first metal layer. 
 Kitajima teaches a device wherein
	each of the plurality of metal balls (16, fig. 1-3) comprises a copper core (copper core 18, fig. 1-3), a first metal layer (washed on gold surface layer 20, fig. 1-3), and a second metal layer (solder layer 40, fig. 6), the first metal layer covers a surface of the copper core (fig. 1-3), and the second metal layer covers the first metal layer (fig. 6).
Therefore, it would have been obvious to one having ordinary skill in the art to use coating layers for the metal balls as taught by Kitajima in the electronic device of Momose, in order to increase conductivity of the metal ball and make reliable and easier bonding process for the electronic device.
Re Claim 6, Momose, Kanakamedala and Kitajima disclose
The package carrier according to claim 4, wherein the second metal layer covers a portion of the first metal layer (fig. 6, Kitajima), and the plurality of metal balls and the corresponding connection pads (16 with 40 and 24, fig. 6; and 46 with 44 and 14, fig. 10, Kitajima) respectively define a plurality of top-convex bump structures (fig. 6 and 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-11109481-B2 US-10892216-B2 US-9474158-B2 US-9401320-B2 US-9236334-B2 US-9084339-B2 US-8610001-B2 US-20070020909-A1 US-20120186863-A1 US-10720495-B2 US-20120222894-A1 US-5763059-A US-8736053-B2 US-11233024-B2 US-20130284499-A1 US-20130099380-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848